Citation Nr: 1311233	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  05-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for PTSD.  

3. Entitlement to service connection for a cardiovascular disorder, claimed as rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1967.  However, he has only 7 months and 2 days of active duty service.  

This matter is on appeal from a May 2005, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.   

The Veteran testified before a Decision Review Officer at the RO in July 2005.  A transcript of the hearing is of record.  While he also requested the opportunity to testify before a Veterans Law Judge at the Board, he subsequently submitted a letter in November 2005 withdrawing this request.  Nevertheless, VA's duty to provide the Veteran with a hearing before the Board has been met.  See 38 C.F.R. § 20.700 (2012).   

The issue of entitlement to service connection for a right inguinal hernia was also originally on appeal.  However, in a November 2005 rating decision, he was effectively granted service connection for this disorder.  This rating decision represents a full grant of the benefit sought on appeal and, accordingly, it is no longer on appeal.  Shoen v. Brown, 6 Vet. App. 456 (1994).

For purposes of review, the Veteran submitted a claim seeking service connection for a number of disorders to include, as is relevant here, rheumatic heart disease, bipolar disorder, anxiety disorder and PTSD.  All of these claims were denied by the RO in May 2005.  In June 2005, the Veteran submitted a timely notice of disagreement only to the claims related to PTSD, bipolar disorder and rheumatic heart disease.  

In an October 2008 decision, the Board denied service connection for bipolar disorder, but remanded the claims related to PTSD and rheumatic heart disease for further development.  These claims were again remanded by the Board in October 2010 and July 2012 for further development and are now ready for disposition.  

During the course of this appeal, the Court of Appeals for Veterans Claims has held that a service connection claim that describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
The Board recognizes that Clemons may be applicable here. 

However, in considering entitlement to service connection for anxiety disorder, bipolar disorder and PTSD in the May 2005 rating decision, the RO effectively considered all psychiatric disorders that were reasonably encompassed by the record.  Given that the Veteran listed only bipolar disorder and PTSD in his June 2005 notice of disagreement, only these two specific disorders remain on appeal.  Moreover, after the Board denied service-connection for bipolar disorder in October 2010, this issue is no longer on appeal.  Therefore while all potential psychiatric disorders were originally considered, PTSD is the only psychiatric disorder claim remaining on appeal.  Accordingly, even though PTSD is the only psychiatric disorder being addressed below, the intent of Clemons has been met. 


FINDINGS OF FACT

1. In a March 1991 rating decision, the claim of entitlement to service connection for PTSD was denied on the basis that the stressor described by the Veteran was unable to be verified; he did not appeal the decision or submit additional evidence within one year of the decision.

2.  The evidence added to the record since the March 1991 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claims of service connection for PTSD.

3.  A diagnosis of PTSD has not been made in connection with a stressor event that has can be corroborated, and the Veteran has not asserted that his PTSD is due to fear of hostile activity.  

4.  A heart disorder of any sort is not currently shown.  


CONCLUSIONS OF LAW

1.  The March 1991 rating decision that denied the Veteran's claim for entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The evidence received subsequent to the March 1991 rating decision is new and material, and the requirements to reopen the claim for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159 (2012).

3.  PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

4.  A cardiovascular disorder, claimed as rheumatic heart disease, was not incurred in or aggravated by service, was not related to service, and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2005, December 2008 and October 2010 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

While the December 2008 and October 2010 letters were not sent prior to the initial rating decision, the issues were subsequently adjudicated by the RO, most recently in December 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, there are additional notice requirements for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, the Board has decided to reopen the claim.  Therefore, any notice defect in this regard is of no prejudice to the Veteran. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records, and has also obtained the records that were submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility in addition to his own statements in support of his claims.  

The Board acknowledges that a VA medical opinion was not obtained regarding either issue on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  Here, the Board has determined that a heart disorder is not currently shown and, without such evidence, a VA examiner would be substantially unable to provide a meaningful opinion

With regard to the Veteran's PTSD claim, the Board is aware that a VA examiner is able to provide probative evidence regarding the corroboration of a stressor event where personal assaults are involved.  However, as is stated more thoroughly below, the Board has found that the Veteran's statements are not credible.  As such any opinions or observations made by a VA examiner based on such non-credible statements would be of very limited probative value.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case. 

Next, the Veteran was afforded a hearing before a DRO at the RO in November 2005.  This hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Notably, the Veteran was specifically asked about the information he submitted in support of his claim, such the specifics of his claimed stressor event, as well as the symptoms he experiences now with both his PTSD and his heart disorder.  

Finally, it is noted that this appeal was remanded by the Board in October 2008, October 2010 and July 2012 for further development.  Specifically, in October 2008, the Board instructed the RO to acquire all outstanding VA treatment records, provide the Veteran with VCAA notice and, if necessary, provide him a VA examination related to the disorders on appeal.  In October 2010, the Board instructed the RO to obtain the Veteran's SSA records and, in July 2012, the Board instructed the RO to issue a supplemental statement of the case ensuring that all records have been reviewed.  

The Board is now satisfied there was substantial compliance with these Remands. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Specifically, the RO sent the Veteran VCAA-compliant notice in December 2008 and again in October 2010, and obtained the Veteran's SSA records.  While a VA examination was never performed, the October 2008 Remand made clear that this was at the RO's discretion and, as noted above, the Board agrees that a VA examination is not necessary.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in December 2012. Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  However, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, the Veteran has submitted a number of psychiatric related claims since the first time he filed a claim in May 1974, which he then characterized as a "nervous condition." However, the only previous time he specifically mentioned a claim related to PTSD was in March 1991, which was denied by the RO in March 1991 on the basis that his assertions of involvement in the Vietnam War could not be corroborated.  He did not appeal or submit any new and material evidence within a one year of the March 1991 decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011). This represents the last final denial of the claim.  

Based on the evidence of record at the time of the last final denial, the Board determines that this claim should be reopened.  Specifically, in February 2005, the Veteran asserted that he was beaten by a drill sergeant while stationed at Ft. Bliss, Texas.  In August 2005 he also contended that he was the victim of a sexual assault while incarcerated at Ft. Lewis, Washington.  In addition to his assertions, an evaluating psychiatrist in August 2005 observed that his observed symptoms would be sufficient for a diagnosis of PTSD if his claimed stressors could be verified.  

The Board need not determine at this point whether the Veteran's statements can be corroborated.  Rather, as mentioned above, he is presumed to be credible for purposes of new and material evidence considerations.  Therefore, as new and material evidence relating to the issue of entitlement to service connection for PTSD has been submitted, the Board concludes that this claim should be reopened.  Moreover, as VA's duty to assist has been triggered in considering these claims, this includes undertaking any further necessary development.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, the United States Court of Appeals for the Federal Circuit has recently held that service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, disorders such rheumatic heart disease and PTSD (not being a psychosis) are not considered chronic diseases under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).    Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.' Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

PTSD

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2012).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. Generally, unless this traumatic event occurred while engaged in combat with the enemy, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

However, as is relevant here, there are special considerations for PTSD claims predicated on a personal assault.  Specifically, when seeking to corroborate such claims, evidence from sources other than the Veteran's service records may be used to corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (2012).

In this case, the Veteran has asserted that he has PTSD resulting from two personal assaults he experienced while on active duty.  In the first, which he mentioned in February 2005, he stated that he was beaten by a drill sergeant while stationed at Ft. Bliss, Texas.  In the second, first raised during evaluations in July and August 2005, he mentioned that he was the victim of a sexual assault by a sergeant, although he could not remember the assailant's name, only that he was "Mexican."   

 After a review of the pertinent evidence, the Board determines that service connection for PTSD is not warranted, as there is insufficient evidence for his claimed stressors to be corroborated.  As an initial matter, the available service personnel records are scant, but are sufficient to establish that he was a very poor performer while on active duty.  Notably, although he was in-service for only 14 months, he was absent without leave (AWOL) on at least seven separate occasions.  

Notably, none of these personnel records suggest that he was the victim of a personal assault either during recruit training or while he was incarcerated.  In fact, his performance in recruit training was deemed "excellent," which rebuts the notion that there was a notable change in performance during that time.  Moreover, although he asserts that he was assaulted while incarcerated in Ft. Lewis, his performance was poor well before that time.  Therefore, in addition to the fact that there are no reports, complaints or statements related to a personal assault on the Veteran, there is also no indication of a change in performance that could serve as an indicator of a personal assault.  

The service treatment records also do not indicate the occurrence of a personal assault while he was in-service.  Significantly, at the time of his separation physical examination in June 1967, he was diagnosed with chronic emotional instability reaction.  Notably, the Veteran did not mention that he experienced any sort of stressor event while on active duty, nor did the examiner observe post-traumatic symptomatology.  The Board also tangentially notes that the Veteran complained of a nervous condition at the time of his induction physical examination in October 1965, although this does not prove the presence or absence of a stressor event.  Therefore, the service treatment and personnel records do not indicate that he was the victim of a physical or sexual assault in service.  

The Board recognizes that medical opinions, even ones rendered after a veteran leaves active duty, may be probative in corroborating a past personal assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379 (2011) (interpreting 38 C.F.R. § 3.304(f)(5)).  In this regard, a VA staff psychiatrist stated in August 2005 that the Veteran "appears to have a legitimate case of [PTSD] if he can get a verification of his military service and the records of the individuals who allegedly sexually assaulted him when he was in the service."  

The VA staff psychiatrist's observations are certainly probative toward corroborating his claimed physical assault stressor claims.  However, in the absence of any evidence relating to the stressor in the service treatment and personnel records, it would appear that the psychiatrist's conclusions are completely dependent upon the Veteran's own statements.  To be certain, the mere fact that the psychiatrist's observations were based on only the Veteran's statements does not render the psychiatrist's conclusions invalid, per se.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may not reject medical opinion based on statements by the veteran unless such statements are not credible).  However, in this case, the Board concludes that the Veteran's statements are of almost no credibility and, as such, any medical conclusions based on such statements are of equally limited value.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (the Board is not required to accept his non-medical assertions without other corroborating evidence).  

First, the Veteran has routinely made assertions that are simply not true.  For example, he has stated on a number of occasions (specifically in September 1980, October 1991and August 2005) that he served in the Republic of Vietnam. He also specifically stated in August 2005 that he served with the 25th Infantry at Chu Lai, and that he actually had two Form DD-214 records of service, one of which indicated his service in Vietnam.  

Additionally, he stated in January 2003 that the ring and little finger on his right hand were lost due to a mine injury.  In actuality, his service treatment and personnel records undoubtedly reflect that he never left the continental United States during his service, much of which was spent while AWOL.  Moreover, his post-service treatment records indicate that his fingers were surgically amputated in March 1987, and 20 years after he left active duty.   

Also, many of the psychiatrists who evaluated the Veteran found his statements to be unreliable.  For example, psychiatrists in both June 1974 and February 1976 concluded that the Veteran had a sociopathic personality.  Moreover, an evaluating psychiatrist in March 1986 and a VA examiner in November 1987 both found that the Veteran was a very poor historian.  Indeed, one psychiatrist in October 1991 believed that the Veteran was embellishing his symptoms for the purpose of secondary gain, while another evaluating psychiatrist characterized the Veteran's stated history as a "soliloquy of misfortune," and observed that he exhibited "highly manipulative behavior."  

Based on these observations and the obvious inconsistencies in the Veteran's statements, the Board finds that his statements regarding his stressors are simply not credible, and there is no way that any value can be placed on observations made by psychiatrists who relied on such non-credible assertions.  Therefore, even though the Veteran has been diagnosed with PTSD, there is insufficient evidence to corroborate that his claimed stressor actually occurred.  Consequently, service connection for PTSD is not warranted on this basis.  

Rheumatic Heart Disease

Regarding his claim related to rheumatic heart disease, the Veteran's assertions are perhaps best summarized by his testimony before a DRO in July 2005.  On that occasion, he stated that he had rheumatic fever as a child, and that he has always had an irregular heartbeat.  He also asserted that he has "an artery that's screwed up" and that there was a disorder to the "back side" of his heart.  

The Veteran's induction physical examination in October 1965 noted the Veteran's statement that he experienced rheumatic fever prior to service.  However, this notation appears based completely on the Veteran's own statements, as there was no evidence that it was either observed upon entry into active duty or that there were any persistent residuals resulting from this prior episode.  Indeed, as there is no clinical evidence to corroborate his stated medical history, there is really no way to confirm that he ever actually had it.  Therefore, there is no clinical indication that he experienced any rheumatic fever related symptoms in service or, if he indeed did experience rheumatic fever prior to service, that any residuals had increased in severity during such service.  Additionally, there are no indications of any symptoms indicative of a heart disorder while in service.  Indeed, had the Veteran exhibited any heart abnormalities in service, it is doubtful that he would have been retained.  See Army Regulation 40-501, Standards of Medical Fitness, p. 11 (December 2007, revised August 2011).

Next, the post-service clinical evidence does not indicate the presence of a heart disorder of any sort, despite the Veteran's assertions to the contrary.  As an initial matter, a VA evaluation in September 1974 and a VA examination in February 1976 both failed to observe any cardiovascular abnormalities.  Moreover, while a VA evaluation in October 1990 noted a history of tachycardia, an EKG performed in April 1991 was normal.  In October 1991, although the Veteran complained that he developed a rapid heart rate two years before, no actual heart disorder was identified.  Most recently, in January 2006, radiographic imaging indicated that the heart size and pulmonary vasculature was normal and, with the exception of a mildly tortuous thoracic aorta, there was no active cardiopulmonary disease.  

Given these findings, the Board is left to conclude no current heart disorder exists. 
While the Board recognizes that the Veteran has asserted heart-related symptoms, the mere assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence. See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting that he had a heart disorder that is related to his active duty service.  The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

There are some occasions where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," such as when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of any heart disorder or any residuals of rheumatic fever, as such disorders are not diagnosed by unique and readily identifiable features, and do not involve a simple identification that a layperson is competent to make. See Jandreau, 492 F.3d at 1377, n.4. Moreover, for the reasons stated previously, the Board has found the Veteran's statements to be of non-credible, and of little probative value.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

New and material evidence having been submitted, the application to reopen the claim of entitlement to service connection for PTSD is granted, and the claim is reopened.  

Service connection for PTSD is denied.  

Service connection for a cardiovascular disorder, claimed as rheumatic heart disease is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


